DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) over GOWAIKAR [US 2020/0175315].
Regarding claims 1, 3-5, GOWAIKAR discloses:
1.	A radar system in an autonomous vehicle for object detection and classification GOWAIKAR [US 2020/0175315] in ([0047] “object detection, object classification, localization”), comprising: 
a radar module having a dynamically controllable beam steering antenna GOWAIKAR in ([0041] “Beamforming is a technique used to aim the effective direction of a radar beam by changing the delay between different transmitting antennas so that the signals add constructively in a specified direction”: beamforming is another word for beam steering and in [0081] in “dynamic scanning periods”, also, in “electronically steered antennas); and 
a perception module GOWAIKAR in (Fig. 5 in 508 “Compute Backend”: where all these operations are perception operations), comprising: 
a machine learning module trained on a first set of data and retrained on a second set of data to generate a set of object locations and classifications GOWAIKAR in (Fig. 5 in 508 and [0051] where it talks about “machine learning methods based on learning data representations”: where trained is the same as learning and the data representations are the data sets; first set, second set…); and 
a classifier to use velocity information combined with the set of object locations and classifications to output a set of classified data. GOWAIKAR in (Fig. 8 in 830&840&850 and [0049] where velocity is part of the results and processed data of the perception operations).
3. The radar system of claim 1, wherein the first set of data comprises acquired lidar data. GOWAIKAR in ([0053] where it talks about different source of data; one of them is lidar 216)

4. The radar system of claim 1, wherein the second set of data comprises radar data acquired by the radar system. GOWAIKAR in ([0053] where it talks about different source of data; one of them is radar 214)

5. The radar system of claim 1, wherein the machine learning module comprises a convolutional neural network. GOWAIKAR in ([0063] where it talks about “(a convolutional neural network (CNN)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GOWAIKAR [US 2020/0175315] in view of Englard [US 10,514,462].
Regarding claim 6 GOWAIKAR fails to disclose:
6. The radar system of claim 1, wherein the machine learning module is adjusted during training on the first set of data by comparing an output set to a first set of labeled data. 
Englard, however, discloses:
6. The radar system of claim 1, wherein the machine learning module is adjusted during training on the first set of data by comparing an output set to a first set of labeled data. Englard in (Figs 18&19 in 942 where a sensor could be lidar and in col. 43 lines:26-31 where it talks about “that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify GOWAIKAR in view of Englard and use simple substitution of one known element for another to obtain predictable results. Comparing or corresponding a data set to another data set, with known features, is used to correlate how close the measured/received data to a known set of features. 
Regarding claim 7 GOWAIKAR fails to disclose:
7. The radar system of claim 1, 
wherein the machine learning module is adjusted during training on the second set of data by comparing the set of object locations and classifications to a second set of labeled data. 
Englard, however, discloses:
7. The radar system of claim 1, 
wherein the machine learning module is adjusted during training on the second set of data by comparing the set of object locations and classifications to a second set of labeled data. Englard [US 10,514,462] in (Figs 18&19 in 944 where a sensor could be radar and in col. 44 lines:16-25 where the second sensor data “corresponds to a second setting and generating, by processing the second sensor data and the second indicator using the trained machine learning based model “).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify GOWAIKAR in view of Englard and use simple substitution of one known element for another to obtain predictable results. Comparing or corresponding a data set to another data set, with known features, is used to correlate how close the measured data to a known set of features.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Englard [US 10,514,462] in view of GOWAIKAR [US 2020/0175315].
Regarding claim 8 Englard discloses:
8. An object detection and classification method Englard in (Fig. 1 in 112 and 134), comprising: 
configuring a first set of training data with corresponding labeled data; Englard in (Figs 18&19 in 942 &946).
training a machine learning module on the first set of training data to generate a first set of object locations and classifications; Englard in (Fig. 13 in 734 “TRAINING DATA 1” TO “NEURAL NETWORK 1” and col. 44 line 6 where there are first sensor data and a second sensor data used to train the machine learning based model).

configuring the second set of training data with corresponding labeled data; Englard in (Figs 18&19 in 944&946).
 retraining the machine learning module on the second set of training data to generate a second set of object locations and classifications; Englard in (Figs 18&19 in 944&946)
and 
applying the combined data set to a classifier to output a set of classified data. Englard in (Fig. 12&13&14)
Englard fails to disclose:
modifying a format of the second set of training data to the format of the first set of training data by extracting a set of parameters from the second set of training data; 
GOWAIKAR, however, discloses:
modifying a format of the second set of training data to the format of the first set of training data by extracting a set of parameters from the second set of training data; GOWAIKAR in (Fig. 8 in 840).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Here, it combines the “first radar set and the first camera feature map to generate a first combined feature map in the spatial domain of the first radar frame to optimize training the machine learning model for better feature extraction and object detection.
Englard, also, fails to disclose:
combining the set of extracted parameters with the second set of object locations and classifications to generate a combined data set; 
GOWAIKAR, however, discloses:
combining the set of extracted parameters with the second set of object locations and classifications to generate a combined data set; GOWAIKAR in (Fig. 8 in 840) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Here, it combines the “first radar set and the first camera feature map to generate a first combined feature map in the spatial domain of the first radar frame to optimize training the machine learning model for better feature extraction and object detection.

9. The object detection and classification method of claim 8, wherein the first set of training data comprises lidar data. 
GOWAIKAR, however, discloses:
9. The object detection and classification method of claim 8, wherein the first set of training data comprises lidar data. Englard in (Figs. 1, 6, 9 where any of the sensors could be lidar). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Here, the use of lidar, as a complement to radar, add more capabilities for to object detection and ranging using the infrared technology.
Regarding claim 10 Englard fails to disclose:
10. The object detection and classification method of claim 8, wherein the sensor comprises a radar and the second set of training data comprises radar data. 
GOWAIKAR, however, discloses:
10. The object detection and classification method of claim 8, wherein the sensor comprises a radar and the second set of training data comprises radar data. Englard in (Fig. 1, 6, 9 where any of the sensors could be radar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Here, the use of radar for object detection and ranging using radar technology.

Regarding claim 11 Englard fails to disclose:
11. The object detection and classification method of claim 8, wherein the set of parameters comprises a set of velocity information. 
GOWAIKAR, however, discloses:
11. The object detection and classification method of claim 8, wherein the set of parameters comprises a set of velocity information. GOWAIKAR in (Fig. 8 and [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Velocity information is widely used in prior art as one of the main results (parameters) in radar operation.



12. The object detection and classification method of claim 8, wherein the machine learning module comprises a convolutional neural network. 
GOWAIKAR, however, discloses:
12. The object detection and classification method of claim 8, wherein the machine learning module comprises a convolutional neural network. GOWAIKAR in ([0063])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Convolutional neural networks (CNN) are widely known used for/in machine learning.
Regarding claim 13 Englard fails to disclose:
13. The object detection and classification method of claim 8, wherein the format of the first set of training data comprises a range, an azimuthal angle, an elevation angle and an intensity. 
GOWAIKAR, however, discloses:
13. The object detection and classification method of claim 8, wherein the format of the first set of training data comprises a range, an azimuthal angle, an elevation angle and an intensity. GOWAIKAR in ([0042] [0049] [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Range, azimuthal angle, elevation angle and intensity are widely used in prior art as results/outputs in radar operation.
Regarding claim 14 Englard fails to disclose:
14. The object detection and classification method of claim 8, wherein the format of the second set of training data comprises a range, an azimuthal angle, an elevation angle, a velocity and an intensity. 
GOWAIKAR, however, discloses:
14. The object detection and classification method of claim 8, wherein the format of the second set of training data comprises a range, an azimuthal angle, an elevation angle, a velocity and an intensity. GOWAIKAR in (Fig. 8 and [0042] [0049] and [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Range, velocity, azimuthal angle, elevation angle and intensity are widely used in prior art as results/outputs in radar operation.
Regarding claim 15 Englard discloses:
15. An object detection and classification method Englard in (Fig. 1 in 112 and 134), comprising:

filtering velocity data from the radar data to generate a micro-doppler set and a reduced data set. GOWAIKAR in (Fig. 8 and [0049]); 
applying the reduced data set to a machine learning module to generate a set of perceived object locations and classifications; Englard in (Fig. 12&13&14) and 
applying the combined data set to a classifier to generate a set of object locations and classifications. Englard in (Fig. 12&13&14).
Englard fails to disclose:
combining the set of perceived object locations and classifications with the micro- doppler set to generate a combined data set; 
GOWAIKAR, however, discloses:
combining the set of perceived object locations and classifications with the micro- doppler set to generate a combined data set; GOWAIKAR in (Fig. 8 in 840 where it combines the “first radar set and the first camera feature map to generate a first combined feature map in the spatial domain of the first radar frame”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Here, it combines the “first radar set and the first camera feature map to generate a first combined feature map in the spatial domain of the first radar frame to optimize training the machine learning model for better feature extraction and object detection.
Regarding claim 16 Englard fails to disclose:
16. The object detection and classification method of claim 15, wherein the micro-doppler set comprises a set of velocities.
GOWAIKAR, however, discloses:
16. The object detection and classification method of claim 15, wherein the micro-doppler set comprises a set of velocities. GOWAIKAR in (Fig. 8 and [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and use simple substitution of one known element for another to obtain predictable results. Whether it is called micro-doppler or something else, the end result is the same; velocity is usually a parameter in radar operation.

Regarding claim 17 Englard fails to disclose:
17. The object detection and classification method of claim 15, wherein the reduced data set comprises a range, an azimuthal angle, an elevation angle and an intensity. 
GOWAIKAR, however, discloses:
17. The object detection and classification method of claim 15, wherein the reduced data set comprises a range, an azimuthal angle, an elevation angle and an intensity. GOWAIKAR in (Fig. 8 and [0042] [0049] and [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and combine prior art elements according to known methods to yield predictable results. Range, azimuthal angle, elevation angle and intensity are widely used in prior art as results/outputs in radar operation.
Regarding claim 18 Englard fails to disclose:
18. The object detection and classification method of claim 15, further comprising distinguishing stationary and moving objects in the set of object locations and classifications. 
GOWAIKAR, however, discloses:
18. The object detection and classification method of claim 15, further comprising distinguishing stationary and moving objects in the set of object locations and classifications. Englard in (col. 17 line 37 which states “which may include all or part of an object that is moving or stationary relative to lidar system 200”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and use some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Distinguishing the object as moving or stationary is motivated by prior art in radar operation for better autonomous driving decisions. 
Regarding claim 19 Englard fails to disclose:
19. The object detection and classification method of claim 18, further comprising determining whether to perform an action in the autonomous vehicle based on the distinguishing stationary and moving objects in the set of object locations and classifications. 
GOWAIKAR, however, discloses:
19. The object detection and classification method of claim 18, further comprising determining whether to perform an action in the autonomous vehicle based on the distinguishing stationary and moving objects in the set of object locations and classifications. Englard in (col. 22 lines 28-43 where it generates “decisions 442 regarding the next movements of the autonomous vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and use some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Distinguishing the object as moving or stationary is motivated by prior art in radar operation for better autonomous driving decisions. 

20. The object detection and classification method of claim 19, further comprising sending the set of object locations and classifications to a sensor fusion module in the autonomous vehicle. 
GOWAIKAR, however, discloses:
20. The object detection and classification method of claim 19, further comprising sending the set of object locations and classifications to a sensor fusion module in the autonomous vehicle. Englard in (col. 9 lines 42-50 where it states “a fusion of data from multiple sensors, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Englard in view of GOWAIKAR and use some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Fusion of data from multiple sensors is motivated by prior art in radar operation to consolidate the data from multiple source (camera, radar, lidar…etc.) to pool and overlay data for better ranging and object detection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow.
	Factor (D) The level of one of ordinary skill.
While the level of one of ordinary skill in the art is high, one skilled in the art would not know how to or be motivated to combine the elements as claimed in the claim.  One of ordinary skill in the art would not know or motivated to how you can combine the perception module in the claim to control the beam steering mechanism as part of the antenna control.

Factor (F) The amount of direction provided by the inventor.

Factor (G) The existence of working examples; and
Additionally, there are no working examples provided in the specification which describe these elements in the claims.  Therefore, this factor also points away from enablement.
The remaining factors are factor: Factor (A) The breadth of the claims; Factor (B) The nature of the invention; Factor (C) The state of the prior art; Factor (E) The level of predictability in the art; and Factor (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a disclosure is enabling.  See Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAHER AL SHARABATI/Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648